[Cite as State v. Jackson, 2020-Ohio-803.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                     :

                 Plaintiff-Appellee,               :
                                                            No. 108504
                 v.                                :

AIRYYON JACKSON,                                   :

                 Defendant-Appellant.              :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: March 5, 2020


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                   Case Nos. CR-17-622674-A and CR-18-633107-A


                                             Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Brandon Piteo, Assistant Prosecuting
                 Attorney, for appellee.

                 Kelly Zacharias, for appellant.


SEAN C. GALLAGHER, P.J.:

                   Appellant Airyyon Jackson appeals the trial court’s imposition of

consecutive sentences. Upon review, we affirm.
      Background

               In October 2018, appellant was charged under a three-count

indictment in Cuyahoga C.P. No. CR-18-633107-A.           The charges arose from

appellant’s sexual assault of two victims. In March 2019, appellant entered a plea of

guilty to an amended Count 1, rape, a felony of the third degree; and an amended

Count 3, gross sexual imposition, a felony of the fourth degree. The remaining count

was nolled.

               As a result of case No. CR-633107, appellant violated an intervention-

in-lieu-of-conviction program imposed in another case, Cuyahoga C.P. No. CR-17-

622674-A, in which he had pled guilty to one count of drug possession, a felony of

the fifth degree.

               Appellant was sentenced in both cases on April 2, 2019. At the

sentencing hearing, the trial court indicated that it had reviewed the presentence-

investigation report (“PSI”). Defense counsel presented mitigating factors, noting

appellant’s high school achievements, some college education, work and volunteer

history, family support, and other factors. Defense counsel indicated that appellant

was remorseful for the decisions he made and that “[t]hese decisions were made at

a long night of drinking and intoxication between a number of people.” The trial

court heard from appellant, who expressed his remorse. Defendant’s sister also

addressed the court.

               The trial court heard from the two victims in case No. CR-633107.

The victim of the gross sexual imposition stated that although she is considered a
victim, she did “not hold nearly as much anger for what [appellant] did to me” as for

what he had done to the other victim. She also stated that “I do not consider myself

a victim” and asked for justice for the other victim. The rape victim indicated she

cried for hours before driving herself to the hospital and stated, “[e]very time I think

about it I feel disgusting and gross, and the same fear and anxiety that I felt that

morning resurfaces[.]” She further indicated, “you can be a really, really great

person and it’s still a really horrible thing to do.”

               The assistant prosecutor noted appellant had been given prior

opportunities in the past, noting a 2016 drug-related case that resulted in a

misdemeanor conviction, and the other case in which he was given the opportunity

for treatment in lieu of conviction.        The assistant prosecutor also noted the

psychological harm to the rape victim, and indicated that both of the victims were

asleep in the same bed when they were sexually assaulted and that they “did not

induce or facilitate [the offenses] in any way.”

               In case No. CR-622674, the trial court imposed a prison term of 12

months on the drug-possession count. In case No. CR-633107, the trial court

imposed a prison term of four years on the rape count and a concurrent term of 18

months on the gross-sexual-imposition count. The trial court ordered the sentence

imposed in case No. CR-633107 to run consecutive to the sentence in case No. CR-

622674, for a total of five years. The trial court set forth the statutory findings for

imposing consecutive sentences on the record and in the journal entry.

               Appellant timely filed this appeal.
      Law and Analysis

               Under his sole assignment of error, appellant claims that “[t]he

record does not support the findings that consecutive sentences were appropriate.”

He argues that the record is insufficient to justify the consecutive sentences and that

the trial court merely recited the findings under R.C. 2929.14(C)(4) without applying

the facts. Our review reflects otherwise.

               Felony sentences are reviewed under the standard provided in R.C.

2953.08(G)(2). State v. Marcum, 146 Ohio St. 3d 516, 2016-Ohio-1002, 59 N.E.3d
1231, ¶ 16. A reviewing court may overturn the imposition of consecutive sentences

only if it clearly and convincingly finds that either (1) “the record does not support

the sentencing court’s findings under R.C. 2929.14(C)(4),” or (2) “the sentence is

otherwise contrary to law.” R.C. 2953.08.

               Before a trial court may impose consecutive sentences, the court must

make specific findings mandated by R.C. 2929.14(C)(4) and then incorporate those

findings in the sentencing entry. State v. Bonnell, 140 Ohio St. 3d 209, 2014-Ohio-

3177, 16 N.E.3d 659, ¶ 37.      R.C. 2929.14(C)(4) authorizes the court to order

consecutive service of multiple sentences if consecutive service (1) is necessary to

protect the public from future crime or to punish the offender; (2) is not

disproportionate to the seriousness of the offender’s conduct and to the danger the

offender poses to the public; and additionally (3) that (a) the offender committed

the offense while awaiting trial or sentencing, under community control monitoring,

or under postrelease control for a prior offense; (b) at least two of the offenses
caused harm so great and unusual that no single term for any offense adequately

reflects the seriousness of the offender’s conduct; or (c) the offender’s history of

criminal conduct demonstrates the necessity of consecutive sentences to protect the

public from future crime. State v. Smeznik, 8th Dist. Cuyahoga Nos. 103196 and

103197, 2016-Ohio-709, ¶ 6.

               In this case, the trial court determined that the imposition of

consecutive sentences was appropriate and made all of the required findings for

imposing consecutive sentences, stating as follows:

      I have considered that consecutive sentences would be appropriate.
      This happened while he was on probation, that one single sentence
      would not adequately serve this harm that’s caused, that it wouldn’t
      demean — let me make sure I’m making the right findings. It’s
      necessary to protect our community and punish this offender. It’s not
      disproportionate * * * to the harm caused and I’m finding that this
      crime was committed while he’s under a sanction.

              The harm is so great or unusual, a single term would not
      adequately reflect the seriousness. And that criminal history, as I just
      outlined, shows that consecutive terms are needed to protect the
      public.

              So the counts are concurrent in case 633107, but consecutive to
      the 12 months in 622674.

The trial court also stated the required findings in the journal entry.

               Appellant argues that the trial court did not give any consideration to

the findings. He claims that the trial court merely recited the findings and did not

set forth specific facts causing the requisite findings to be satisfied. He further

claims that the record does not support the imposition of consecutive sentences.
               In support of his argument, appellant cites State v. Peak, 8th Dist.

Cuyahoga No. 102850, 2015-Ohio-4702, which was a case in which the trial court

had set forth specific facts that supported each of the findings made. Although it

may be the better practice for a trial court to discuss specific facts relating to each of

the statutory findings, the Supreme Court of Ohio has held that a trial court is not

required to give reasons to support the statutory findings required to impose

consecutive sentences. Bonnell, 140 Ohio St. 3d 209, 2014-Ohio-3177, 16 N.E.3d
659, at ¶ 24, 27. If the “reviewing court can discern that the trial court engaged in

the correct analysis and can determine that the record contains evidence to support

the findings, consecutive sentences should be upheld.” Bonnell at ¶ 29.

               Upon our review in this matter, we find that the trial court engaged in

the correct analysis, “considered that consecutive sentences would be appropriate,”

and followed the law for imposing consecutive sentences. Also, we find the record

contains evidence to support each of the findings made by the trial court.

               At the sentencing hearing, the trial court heard from defense counsel,

appellant, appellant’s sister, the two victims, and the assistant prosecutor. The

sexual-assault offenses were committed against two women and while appellant was

under sanction in another case. Appellant conceded that he was in violation of the

intervention-in-lieu-of-conviction program in case No. CR-622674.

               The trial court considered appellant’s criminal history and noted that

although appellant did not have an extensive criminal history, “there is definitely a

criminal history that’s concerning to the court.” The court also recognized that
appellant committed the offenses in case No. CR-633107 while he was on probation.

Further, the trial court was aware that “[d]rugs and alcohol had a key ingredient to

all this, and [appellant] had the opportunity to stop the drugs and the alcohol and

[he just wasn’t] able to do it.”

               The trial court also commented upon the emotional harm caused to

the two victims. The court stated “[t]hese are one of the most serious types of crime

that — it’s a violation so personal that it’s — that harm lasts many, many years, and

in some cases it never goes away.” Although one of the victims indicated she did not

feel like a victim, the court indicated that “she’s supporting her friend as well.” The

court further recognized that “one of the first things is you tend to blame yourself”

and that “[n]o one is to blame for this other than Mr. Jackson.”

               Upon our review, we are unable to clearly and convincingly find the

record does not support the trial court’s findings under R.C. 2929.14(C)(4), or that

the sentence is otherwise contrary to law. Appellant’s sole assignment of error is

overruled.

               Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.            The defendant’s

conviction having been affirmed, any bail pending is terminated. Case remanded to

the trial court for execution of sentence.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


                                 _____
SEAN C. GALLAGHER, PRESIDING JUDGE

FRANK D. CELEBREZZE, JR., J., and
RAYMOND C. HEADEN, J., CONCUR